DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 19, 2021 was received. Claims 1 7 and 29 were amended. Claims 5, 8, 10, 17, 21-25, 27-28 and 31-32 were canceled. Claim 33 was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued August 20, 2021. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-7, 9, 11-16, 18-20, 26 and 29-32 are withdrawn, because the claims have either been amended or canceled.
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 5 is withdrawn, because the claim has been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 11-14, 16, 18-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (Nano-scale, planar and multi-tiered current pathways from a carbon nanotube-copper composite with high conductivity, ampacity and stability) in view of Fransaer (US20110266504), Haag (US3635761) and Metheny (US2819188). 
Regarding claim 1, Subramaniam teaches a method of electrodeposition of copper into a per-patterned template of porous, thin carbon nanotubes (CNT) sheets acting as the electrode (abstract) (method for metallising a porous substrate made of carbon material), Subramaniam teaches the porous substrate is made from CNT sheet densified into a closed packed CNT wafer (page 3889 left and right column) (supplying a porous structure made of carbon material). Subramaniam teaches to immerse the porous substrate in an electrode to form and fill the interstitial spaces of the CNT with copper (page 3889 right column to page 3890 left column first paragraph, and see figures 1e and 1f) (immersing the porous structure in a solution to metallise the porous structure to within the porosity of the porous structure). Subramaniam further teaches the CNT is about 2.8nm and 3nm in diameter (page 3889 right column) and CNT occupied about 50% of the volume of the CNT structure (page 3890 left column last paragraph), wherein the CNT occupied volume is a relative measure to the size of the CNT with the pores account for the rest of the 50% of the volume, thus, the pore size would be about the same as the diameter of the CNT size and would be about 2.8nm or at least overlapping with the claimed range of less than 10nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); 
In addition, it appears instant applicant also directed to a CNT structure with 50% porosity (CNT occupied 50% of the volume), CNT diameter of 3nm to 10nm and a pore size of less than 10nmn.  It appears the pore size of less than 10nm would have been intrinsic from Subramaniam’s CNT structure given the Applicant and Subramaniam have a similar CNT structure (similar porosity and CNT diameter). Subramaniam teaches the metallization and reduction of the seeds with hydrogen gas (reducing agent) (page 3890 left column). 
	Subramaniam does not explicitly teach the metallising is performed with ionic liquid, reducing agent and under vacuum. However, Fransaer teaches a method of electroless deposit material onto a substrate from ionic liquid in vacuum (abstract). Fransaer teaches the substrate can be porous (see for example paragraph 0042) and the metal is copper (paragraph 0022). Fransaer teaches the porous substrate is immerse in a solution comprising an ionic liquid and a metal source (paragraphs 0016-0017, 0020, 0027), wherein the ionic liquid is a molten salt composed solely of anions and cations (paragraph 0018) (immersing the porous substrate in a solution comprising an ionic liquid, formed by a cation and an anion, and a metal precursor). Fransaer teaches the plating solution is exposed to pressure during the plating (placing the porous structure in a vacuum for the duration of step c, immersed in the solution, in such a way as to case the solution to penetrate into the porosity of the porous substrate). The plating solution is expected to be penetrate into the porosity of the 4 (hydrogenated reducing agent) (paragraph 0029), in the solution (contacting the porous structure immersed in the solution with a hydrogenated reducing agent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum ionic liquid electroless plating method to deposit copper as suggested by Fransaer in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam because Fransaer teaches such vacuum ionic liquid electroless plating method can produce dense layers, free of unwanted component, at low temperature (paragraph 0016). 
	Subramaniam in view of Fransaer does not explicitly teaches gaseous hydrogen pressure and the gaseous hydrogen is in the solution. However, Haag teaches a method of electroless deposition of a metal, such as copper, upon a substrate (abstract, column 2 lines 65-70, claim 1). Haag teaches to bubble hydrogen gas into the electroless plating solution as reducing agent (column 3 lines 70-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bubble hydrogen gas reducing agent into the electroless (solution with gashouse hydrogen) as suggested by Haag in the method of metalising a porous structure comprising carbon material as disclosed by Subramaniam in view of Fransaer 
Subramaniam in view of Fransaer and Haag does not explicitly teaches the pressure of the gaseous hydrogen. However Metheny teaches a method of electroless plating (column 1 lines 15-35) and discloses the hydrogen gas is bubbled and dispersed in the solution (column 4 lines 67-75). Metheny teaches the pressure of the gaseous hydrogen controls the amount of gaseous hydrogen being supply in the solution (column 5 lines 10-20). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the hydrogen gas pressure in the process to yield the desire amount of hydrogen gas in the electroless plating solution to facilitate the electroless plating process. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 2, Subramaniam teaches the metal is copper (abstract, page 3889 right column to page 3890 left column first paragraph). 
Regarding claim 3, Fransaer teaches the metal precursor is metal salt or an organometallic complex (paragraphs 0025, 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum ionic liquid electroless plating method to deposit copper as suggested by Fransaer in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam because Fransaer teaches such vacuum ionic liquid electroless plating method can produce dense layers, free of unwanted component, at low temperature (paragraph 0016).
-8 pa, which overlapped with the claimed range (paragraph 0026). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum ionic liquid electroless plating method to deposit copper as suggested by Fransaer in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam because Fransaer teaches such vacuum ionic liquid electroless plating method can produce dense layers, free of unwanted component, at low temperature (paragraph 0016).
Haag teaches to bubble hydrogen gas into the electroless plating solution as reducing agent (column 3 lines 70-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bubble hydrogen gas reducing agent into the electroless (solution with gashouse hydrogen) as suggested by Haag in the method of metallising a porous structure comprising carbon material as disclosed by Subramaniam in view of Fransaer because Haag teaches such hydrogen gas is not only effective but, being gaseous, does not remain in the reaction mixture (column 4 lines 24-26). 
Regarding claim 7, Fransaer teaches duration of the vacuum is few hours, two hours, 90min or three hours (paragraphs 0042-0045), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum ionic liquid electroless plating method to deposit copper as suggested by Fransaer in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam because Fransaer teaches such vacuum ionic liquid electroless plating method can produce dense layers, free of unwanted component, at low temperature (paragraph 0016).
Regarding claims 9, Fransaer teaches the temperature of the ionic liquid plating solution is maintained at 0 to 350ºC during the deposition (paragraph 0026), and the reducing agent is added to the ionic liquid plating solution, thus, the step of adding a hydrogenated reducing agent is carried out at a temperature range from 0 to 350ºC, which overlaps with the claimed range. In the case where the claimed ranges “overlap 
Regarding claim 11, Subramaniam teaches the carbon material is carbon nanotubes (abstract, page 3889 left column), which is a type of carbon nanofibers. 
Regarding claim 12, Subramaniam teaches the carbon material is carbon nanotubes (abstract, page 3889 left column).
Regarding claim 13, Subramaniam teaches the carbon material consist of carbon nanotubes (abstract, page 3889 left column).
Regarding claim 14, Subramaniam teaches the CNT sheets are densified into a closely packed wafer (page 3889 right column), thus, it would be expected some of the CNT got broken, thus, at least partially open.
Regarding claim 16, Subramaniam teaches the CNT is in a form of a mat, arranged on the Si wafer (page 3889 right column). Subramaniam teaches the CNT sheets are densified into a closely packed wafer (page 3889 right column), thus, it 
Regarding claim 18, Subramaniam further teaches the CNT is about 2.8nm and 3nm in diameter (page 3889 right column) and CNT occupied about 50% of the volume of the CNT structure (page 3890 left column last paragraph), wherein the CNT occupied volume is a relative measure to the size of the CNT with the pores account for the rest of the 50% of the volume, thus, the pore size would be about the same as the diameter of the CNT size and would be about 2.8nm or at least overlapping with the claimed range of less than 5nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Applicant has not established criticality or unexpected result of the claimed range.  In addition, it appears instant applicant also directed to a CNT structure with 50% porosity (CNT occupied 50% of the volume), CNT diameter of 3nm to 10nm and a pore size of less than 10nmn.  It appears the pore size of less than 5nm would have been intrinsic from Subramaniam’s CNT structure given the Applicant and Subramaniam have a similar CNT structure (similar porosity and CNT diameter). 
Regarding claim 19, Subramaniam further teaches the CNT is about 2.8nm and 3nm in diameter (page 3889 right column) and CNT occupied about 50% of the volume of the CNT structure (page 3890 left column last paragraph), wherein the CNT occupied volume is a relative measure to the size of the CNT with the pores account for the rest 
Regarding claim 20, Subramaniam teaches the porous substrate comprises CNT (page 3889 left and right column), and Fransaer teaches the metal precursor is metal salt or an organometallic complex (paragraphs 0025, 0042).
Regarding claim 33, Fransaer teaches the thickness is governed by the duration of the vacuum and immersion (paragraph 0042), and it is also known in the art that duration of plating solution contacting with the substrate governs the thickness of the plated metal, and since Fransaer teaches to the immersion is performed under vacuum, during of placing in the vacuum also associate with the thickness of the plated metal. Therefore, it would have been within the skill of the ordinary artisan to adjust duration in vacuum and plating in the process to yield the desired thickness of the plated metal. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215

Claim 4, 26 and 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (Nano-scale, planar and multi-tiered current pathways from a carbon nanotube-copper composite with high conductivity, ampacity and stability) in view of Fransaer (US20110266504), Haag (US3635761) and Metheny (US2819188) as applied to claims 1-3, 6-7, 9, 11-14, 16, 18-20 and 33 above, and further in view of Barriere (Copper nanoparticles and organometallic chemical liquid deposition (OMCLD) for substrate metallization).
Regarding claim 4, Subramaniam in view of Fransaer, Haag and Metheny teach all limitation of this claim, except the metal precursor is copper mesitylene. However, Barriere teaches a method of forming copper films by reducing mesitylcopper (copper mesitylene) (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper mesitylene as the copper source in the method of in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam in view of Fransaer, Haag and Metheny because Barriere teaches copper mesitylene is an effective copper precursor in being reduced to copper film (page 3084 right column). 
Regarding claim 26, Subramaniam in view of Fransaer, Haag and Metheny teach all limitation of this claim, except the metal precursor is copper mesitylene. However, Barriere teaches a method of forming copper films by reducing mesitylcopper (copper mesitylene) (abstract). It would have been obvious to one of ordinary skill in the art 
Regarding claim 29-30. Subramaniam in view of Fransaer, Haag and Metheny teach all limitation of this claim, except the metal precursor is copper mesitylene. However, Barriere teaches a method of forming copper films by reducing mesitylcopper (copper mesitylene) (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper mesitylene as the copper source in the method of in the method of metallising a porous structure made of carbon material as disclosed by Subramaniam in view of Fransaer, Haag and Metheny because Barriere teaches copper mesitylene is an effective copper precursor in being reduced to copper film (page 3084 right column).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (Nano-scale, planar and multi-tiered current pathways from a carbon nanotube-copper composite with high conductivity, ampacity and stability) in view of Fransaer (US20110266504), Haag (US3635761) and Metheny (US2819188)  as applied to claims 1-3, 6-7, 9, 11-14, 16, 18-20 and 33 above, and further in view of Hemond (US20130217279).
Regarding claim 15, Subramaniam in view of Fransaer teach all limitation of this claim, except the carbon nanotubes are in the form of a braid. However, Hemond .

Response to Arguments
Applicant's arguments filed on November 19, 2012 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Prior art does not teach the amended features of porous substrate is under vacuum only for the duration of step c.

In response to Applicant’s arguments, please consider the following comments:
The claim amendment does not reflect that the pours substrate is under vacuum only for the duration of step c. The added feature of step c merely stated the porous structure is in the vacuum for the duration of the step c but does not exclude or specify if the porous structure is in the vacuum in any other step, including step d. Step d pressure range is not directed to anything, thus it is interpreted as “the gaseous hydrogen is at the pressure ranging from 1 to 10 bars” as it is disclosed in the instant specification. Given the gaseous hydrogen in the pressure of 1 to 10bars can be provided into the solution (for example, gas with a pressure range can be bubbled into .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717